Citation Nr: 0201439	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  95-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder as 
due to an undiagnosed illness.

3.  Entitlement to service connection for a chronic 
disability manifested by gastro-intestinal problems as due to 
an undiagnosed illness.  

4.  Entitlement to service connection for a chronic 
disability manifested by flu-like symptoms (including ear, 
nose, and throat problems) as due to an undiagnosed illness.  

5.  Entitlement to service connection for a chronic 
disability manifested by hair loss and change of hair color 
as due to an undiagnosed illness.  

6.  Entitlement to service connection for a chronic 
disability manifested by memory loss as due to an undiagnosed 
illness.  

7.  Entitlement to service connection for a chronic 
disability manifested by fatigue as due to an undiagnosed 
illness.  

8.  Entitlement to service connection for a chronic 
disability manifested by insomnia as due to an undiagnosed 
illness.   

9.  Entitlement to an increased disability rating for 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1974 to June 
1977, and from January 1991 to May 1991.  He served in 
Southwest Asia from January 1991 to April 1991.

This appeal originated with a rating action dated in January 
1994 in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied service 
connection for, among other symptoms, gastro-intestinal 
problems, flu-like symptoms (including ear, nose, and throat 
problems), hair loss, change of hair color, memory loss, 
fatigue, and insomnia, claimed as secondary to Persian Gulf 
War service.  The veteran entered notice of disagreement with 
this decision in February 1994; the RO issued a statement of 
the case in March 1994; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in January 1995. 

In a rating decision dated in September 1995, the RO denied 
service connection for gastro-intestinal problems, flu-like 
symptoms (including ear, nose, and throat problems), hair 
loss, change of hair color, memory loss, fatigue, and 
insomnia, as due to undiagnosed illnesses.  The veteran was 
provided a supplemental statement of the case which included 
the provisions of 38 C.F.R. § 3.317 (1998).  This decision 
was confirmed and continued by a rating decision rendered in 
September 1997.  The veteran testified at a personal hearing 
in April 1998.  In November 1998, the issue of entitlement to 
service connection for gastro-intestinal problems, flu-like 
symptoms (including ear, nose, and throat problems), hair 
loss, change of hair color, memory loss, fatigue, and 
insomnia, all due to undiagnosed illnesses and claimed as 
secondary to Persian Gulf War service was remanded by the 
Board of Veterans' Appeals (Board) for further development.  
The denial was confirmed and continued and the veteran and 
his representative were informed of these denials through 
August 1999 and March 2000 supplemental statements of the 
case.

The appeal for increased rating for headaches arises from a 
December 1999 rating decision, in which the RO continued a 10 
percent rating for headaches.  The veteran entered notice of 
disagreement with this decision in January 2000; the RO 
issued a statement of the case in January 2000; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in January 2000. 

The appeal to reopen claims for service connection for a back 
disorder and a skin disorder arises from a November 1999 
decision, in which the RO denied the veteran's requests to 
reopen these previously denied claims.  The veteran entered 
notice of disagreement with this decision in January 2000; 
the RO issued a statement of the case in April 2000; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in April 2000. 

By Order of the United States Court of Appeals for Veterans 
Claims (Court) dated May 11, 2001, a June 2000 Board decision 
addressing these issues was vacated and matters remanded to 
the Board for readjudication in light of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and for consideration of additional rating criteria 
regarding the increased rating for headache claim.   


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained. 

2.  The veteran's claim for service connection for a back 
disorder was denied in a December 1985 Board decision.

3.  In a May 1998 determination, the RO concluded that the 
appellant had not presented new and material evidence to 
reopen a claim for service connection for a back disorder; 
the appellant was duly notified of the decision in May 1998, 
but did not enter notice of disagreement with this decision 
within one year of such notice.  

4.  The evidence associated with the claims file subsequent 
to the May 1998 determination is cumulative and redundant 
with evidence already of record regarding a claim for service 
connection for a back disorder.  

5.  The veteran's claim for service connection for a skin 
disorder, including a skin rash as due to an undiagnosed 
illness, was denied in a November 1998 Board decision.

6.   The evidence associated with the claims file subsequent 
to the November 1998 Board decision which is new, by itself 
or in connection with evidence previously assembled, is not 
of sufficient significance that it must be considered in 
order to fairly decide the merits of a claim for service 
connection for a skin disorder as due to an undiagnosed 
illness.  

7.  The veteran had active military service in the Southwest 
Asia theater of operations from January 1991 to April 1991. 

8.  The veteran's gastro-intestinal problems, hair loss, 
change of hair color, fatigue, and insomnia have been 
attributed to known diagnoses for which service connection 
has not been established.   

9.  The objective medical evidence and evidence of 
independently verifiable non-medical indicators do not 
demonstrate that the veteran's claimed chronic disabilities 
of memory loss or flu-like symptoms (including ear, nose, and 
throat problems) were either manifest in service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or have manifest to a degree of 10 percent or more after 
service separation. 

10.  The veteran's service-connected headaches are currently 
manifested by minor vascular headaches which occur from about 
two to three times per week, with occasional blurry vision; 
the service-connected headaches are not manifested by 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  


CONCLUSIONS OF LAW

1.  The RO's May 1998 determination denying reopening of a 
claim for service connection for a back disorder became 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.201, 20.302, 20.1103 (2001).  

2.  The evidence received subsequent to the RO's May 1998 
determination is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
a back disorder have not been met.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159).  

3.  The Board's November 1998 decision denying an appeal for 
service connection for a skin disorder, including as due to 
an undiagnosed illness, became final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001). 

4.  The evidence received subsequent to the Board's November 
1998 decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
a skin disorder as due to an undiagnosed illness have not 
been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156(a), 
20.1105 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R.§ 3.159).  

5.  The criteria for entitlement to service connection for 
chronic disabilities manifested by gastro-intestinal 
problems, flu-like symptoms (including ear, nose, and throat 
problems), hair loss, change of hair color, memory loss, 
fatigue, and insomnia, as due to an undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 
Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).   

6.  The rating criteria for a disability rating in excess of 
10 percent for service-connected headaches due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & West Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.124a, 
Diagnostic Code 8100 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Board 
finds that, in this appellant's case, the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish his 
claims: to reopen previously denied claims, for service 
connection due to an undiagnosed illness, and for an 
increased rating.  The appellant's briefs, filed in 
conjunction with the June 2001 Court Order, also address an 
understanding of what must be established to substantiate the 
claim for increased rating for headaches.  The appellant was 
afforded a personal hearing in April 1998.  

In November 1998, the Board remanded the case for further 
development of evidence relevant to some of the claimed 
conditions, specifically: gastro-intestinal problems, flu-
like symptoms (including ear, nose, and throat problems), 
hair loss, change of hair color, fatigue, memory loss, and 
insomnia.  The veteran was afforded VA examinations from 
March to June 1999, including a general medical examination 
with esophogram, ear disease examination, mental disorders 
examination, and a PTSD examination, and was afforded a VA 
neurological examination in October 1999.  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence which might 
be relevant to the appellant's claim, including several years 
of VA outpatient treatment records, and the appellant has not 
identified any additional treatment records or other evidence 
which has not been obtained.  The veteran submitted 
additional evidence subsequent to the Court remand to the 
Board, which the Board has appropriately considered.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  

II.  New and Material Evidence to Reopen Prior Final 
Decisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

Additionally, certain chronic diseases, including arthritis 
and peptic ulcers, may be presumed to have been incurred 
during service if manifest to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

A. Back Disorder

In an April 1983 rating decision, the RO denied the veteran's 
claim for service connection for a back disorder.  The 
veteran appealed that decision and, in a December 1985 
decision, the Board denied an appeal for service connection 
for a back disorder.  The December 1985 Board decision was 
final when entered.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 20.1100. 

In April 1998, the veteran submitted a request to reopen a 
claim for service connection for a back disorder.  In a May 
1998 determination, the RO concluded that the appellant had 
not presented new and material evidence to reopen a claim for 
service connection for a back disorder.  The appellant was 
duly notified of the decision in May 1998, but did not enter 
notice of disagreement with this decision within one year of 
such notice.  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a),(b)(1) 
(West 1991).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c) (West 1991).  
Therefore, as the appellant did not enter notice of 
disagreement with the RO's May 1998 determination within one 
year of notice of such decision, the RO's May 1998 
determination denying reopening of a claim for service 
connection for a back disorder became final.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103.  

In October 1999, the veteran requested reopening of his claim 
for service connection for a back disorder.  The Board has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative  nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be fairly considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the May 1998 RO decision, the last 
disposition in which the appellant's claim was finally 
disallowed on any basis (not only since the time that the 
claim was last disallowed on the merits).  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the Board 
will consider the veteran's request to reopen his claim for 
service connection for a back disorder based on whether new 
and material evidence has been presented or secured since the 
May 1998 RO decision.

The evidence that was associated with the veteran's claims 
file prior to the May 1998 RO decision included medical 
records from the veteran's first period of service, private 
and VA medical records, hearing testimony from the veteran, 
records from military facilities, and statements from the 
veteran and persons who know him.  

Service medical records reflect that no back disorder was 
noted in the report of the veteran's February 1974 service 
entrance examination.  Service outpatient treatment notes 
from August 1976 reflected that the veteran reported low back 
pain of two or three days duration, due to trauma.  The 
examiner noted pain in the right lower quadrant, with 
abrasion.  The range of motion was full, and there was no 
swelling.  No back disorders were noted in the report of the 
veteran's July 1977 separation examination.

Private medical records reflect that the veteran received 
treatment in 1981 for low back pain.  The veteran reported 
that his back pain began in August 1981, after lifting a 
barrel of spikes at his job with a railroad.  The 1981 
medical records indicated that the veteran reported no 
previous injury.  X-rays taken in September 1981 revealed 
slight wedging of the bodies of the D10 and D11 vertebrae, 
and some anterior spurring about the body of the L10 
vertebra.  The examiner indicated that those findings 
appeared to be longstanding changes, although the exact age 
of the changes was not definable.  The examiner concluded 
that the veteran probably had a back strain, with preexisting 
epiphysitis of the D10 and D11 vertebrae.  Later in September 
1981, another physician noted x-ray evidence of a congenital 
anomaly of the L5 vertebra, posteriorly, and of questionable 
slight wedging of the L1 vertebral body, which appeared to be 
old, and either developmental or due to old trauma.  The 
physician recommended that the veteran not return to a job 
that required lifting of more than 50 to 60 pounds.

The report of a March 1983 VA examination indicated that the 
veteran reported that he must have hurt his back in service, 
although he was only given muscle relaxants, and no x-rays 
were taken.  He reported that he currently had backaches 
since he had done heavy lifting in his job with a railroad.  
He reported that physicians who had seen him after the 
lifting injury told him that he had aggravated an old injury.  
March 1983 x-rays of the lumbosacral spine reportedly showed 
no loss of vertebral body height, and no other abnormality.  
The examiner's impression was a transitional lumbosacral 
segment, with recurrent low back strain, and a mild leg 
length discrepancy.

In an August 1984 hearing at the RO, the veteran reported 
that he had a back condition during service, in 1975.  He 
reported that he was given medication, and that no x-rays 
were taken.  He reported that he went to a military medical 
clinic three or four times for back pain.  He reported that 
during and after service he had episodes of recurrent back 
pain, for which he took pain medication.  He reported that he 
was currently unemployed, and had been unemployed since 
hurting his back at work in 1981.  He reported that doctors 
who examined him for his employer told him that his back 
condition was an old childhood injury.  The veteran reported 
that he did not experience any back problems prior to 
entering service.  He reported that he currently had pain in 
his mid back, and that he had been advised to avoid heavy 
lifting.  In a July 1985 brief, an attorney who represented 
the veteran emphasized that the veteran had not been found to 
have any back disorder when he entered service, and that he 
had been treated for back problems during and since service.

Medical records from the veteran's period of active service 
in 1991 did not reflect any back complaints or problems.  
Outpatient treatment notes from VA and military facilities, 
dated from 1993 through 1999, reflect that the veteran 
reported pain in his neck and low back.  He was treated with 
pain medication and physical therapy.

In a VA neurological examination in April 1993, the veteran 
reported constant low grade low back pain.  A neurological 
examination was normal, and the examiner concluded that the 
veteran's low back pain was non-neurogenic.  On VA 
examination in July 1993, the veteran reported aching and 
stiffness in his neck and low back.  The examiner noted some 
limitation of motion of the cervical spine. Cervical spine x-
rays taken in April 1993 and July 1993 revealed degenerative 
changes involving C5 and C6, and mild disc space narrowing at 
C4-C5.  Lumbosacral spine x-rays were normal.  The examiner's 
diagnoses included degenerative changes at C4- C5, and 
arthralgia of the low back.  Nerve conduction studies 
performed in November 1994 revealed radiculopathies at C6, 
C7, C8, L4, and L5.  MRI of lumbar spine performed in 
December 1997 revealed a congenital abnormality at L5-S1, 
with at least partial sacralization of L5.  The MRI also 
revealed narrowing at the L1-L2 disc level, disc bulges at 
L4-L5 and L5-S1, and facet and ligamentum flavum hypertrophy 
at the disc levels from L2 to S1.

In written statements submitted in November 1995, the 
veteran's mother, and a friend who reported that she had 
known the veteran since childhood, each indicated that the 
veteran had complained of back pain over the preceding four 
years, and that he had not complained of back pain prior to 
his service in 1991.  In April 1998, the veteran submitted a 
list of his disorders.  He indicated that his low back strain 
had begun in service in August 1976, and that degenerative 
joint disease in his cervical spine had first been diagnosed 
in April 1993.

VA outpatient treatment records dated from 1993 to 1997 
reflect numerous complaints of, and treatment for, chronic 
low back pain.  At a VA examination in November 1994 the 
veteran complained of low back pain, which was diagnosed as 
lumbar degenerative joint disease, with a question as to 
whether arm and leg symptomatology was radicular in nature.  
A February 1997 entry reflects a diagnosis of chronic pain 
(including back pain) secondary to degenerative joint 
disease.  

VA outpatient treatment records dated from 1997 to 1998 
reflect that the veteran complained of, among other things, 
back pain, for which he was taking medication, and was 
diagnosed with chronic back pain.  X-ray and MRI testing of 
the lumbar spine in December 1997 was reported to show 
degenerative joint disease with a bulging disc at the L5-S1.      

At a personal hearing in April 1998, the veteran testified 
about various disorders and general soreness, but not 
specifically regarding his low back.  

The evidence added to the claims file since the May 1998 
decision includes VA examination reports, hospitalization 
report, and VA outpatient treatment records.  Subsequent VA 
outpatient treatment records reflect continued complaints of, 
and treatment for, low back pain, and a continued diagnosis 
of degenerative joint disease and chronic back pain.  A copy 
of a November 1994 report of VA hospitalization reflects 
discharge diagnoses which include lumbar degenerative joint 
disease.  A June 1994 VA Persian Gulf examination 
questionnaire reflects complaints of joint pain and a 
diagnosis of degenerative joint disease.  VA examinations in 
March and June 1999 did not specifically address the 
veteran's low back disorder.  The most recent additional 
evidence submitted in January 2002 does not pertain to the 
veteran's low back disability. 

The evidence added to the claims file since the May 1998 RO 
decision is not new, but cumulative and redundant of evidence 
previously of record; it reflects continued complaints of, 
and treatment for, low back pain, and continued diagnoses of 
degenerative joint disease and chronic back pain which had 
been diagnosed on multiple occasions.  Moreover, even 
assuming, arguendo, that the additional evidence was new, the 
additional evidence addresses the condition of the veteran's 
neck and lower back in recent years, but does not address the 
question of whether the veteran's current neck and lower back 
disorders were incurred in or aggravated by either of the 
veteran's periods of active service.  When considered in the 
context of service medical records from the first period of 
service which reflect no back disorder, the occurrence of a 
post-service on-the-job back injury in 1981, and diagnoses 
which include a congenital back disorder, the new evidence 
does not add any support to the veteran's contention that a 
chronic low back disorder began during service in 1976.  The 
evidence of diagnosis of cervical spine arthritis from 1993 
forward does not include any finding or opinion that the 
arthritis began during the veteran's service in 1991, and 
there is no evidence that the veteran sustained trauma to his 
cervical spine during his 1991 service.  As the arthritis in 
the veteran's cervical spine was not diagnosed within one 
year after separation from his period of service in 1991, the 
veteran is not entitled to a presumption that his arthritis 
was incurred during his second period of service.  

Thus, the Board finds that the new evidence, even in 
connection with the previously assembled evidence, is not 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for a back disorder.  In the absence of 
new and material evidence, the Board denies the request to 
reopen the previously denied claim for service connection for 
a back disorder.  38 U.S.C.A. §§ 5108, 7105; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.156(a), 20.1105; 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

B. Skin Disorder

Previously, the veteran's claim for service connection for a 
skin disorder was based on two theories: service connection 
on a direct basis and service connection due to an 
undiagnosed illness.  In a November 1998 decision, the Board 
denied service connection under each theory.  In October 
1999, when the veteran requested to reopen a claim for 
service connection for a skin disorder, he did not mention 
undiagnosed illness or Persian Gulf service.  Therefore, the 
Board finds that the veteran's request is to reopen a direct 
service connection claim only.  As the November 1998 Board 
decision was the last final denial of the veteran's claim for 
service connection for a skin disorder, the Board will 
consider the veteran's request to reopen that claim based on 
whether new and material evidence has been presented or 
secured since the November 1998 Board decision.

The evidence assembled prior to the November 1998 Board 
decision included service and VA medical treatment records, a 
VA examination report, statements from the veteran, and 
statements from an acquaintance, and hearing testimony by the 
veteran.  The service medical records from the veteran's 
active duty service in 1991 include a May 1991 questionnaire, 
in which the veteran checked "no" in response to the 
question, "Do you have any rash, skin infection, or sores?"  
In June 1993, the veteran submitted a claim for service 
connection for a number of conditions, including a severe 
skin rash over his entire body.  VA outpatient treatment 
records from June 1993 indicate that the veteran reported 
having had a rash on his back since his Desert Storm service.  
The examiner noted a macular papular rash.

On VA examination in July 1993, the veteran reported that sun 
exposure during service had caused a rash.  He also reported 
he had been exposed to depleted uranium during service, and 
that uranium remained on his skin - on his arms, legs, chest, 
and back.  An examiner noted a skin disorder on the veteran's 
trunk and extremities.  Reports from a general medical 
examination and a dermatological examination listed diagnoses 
of pityriasis rubra pilaris and keratosis pilaris.

Prior to November 1998, the claims file contained VA 
outpatient treatment notes showing treatment in June 1993 
through June 1998 for skin disorders.  Examiners noted a rash 
with papules all over the veteran's body.  Various examiners 
diagnosed the rash as keratosis pilaris, folliculitis, and 
herpes zoster.

In August 1997, Mr. L. W., Jr., wrote that he had known the 
veteran since 1974.  Mr. W. wrote that the veteran had 
visited him the day that he returned from the Desert Storm 
conflict, at which time he noticed that the veteran had a 
rash on his face and arms.  In October 1997, the veteran 
wrote that his skin disorder had begun while he was serving 
in the Persian Gulf.  In an April 1998 hearing at the RO, the 
veteran reported that he had begun to have skin problems in 
1992.  He reported that he developed blistering of his skin, 
and that he had continued to have the same rash since that 
time.

The evidence received since the November 1998 Board decision 
includes statements from the veteran, records of recent VA 
outpatient dermatology treatment, and a VA physician's 
statement.  In an October 1999 statement, the veteran 
reported that his skin condition continued to get worse, 
despite various attempts at treatment.  He reported that he 
had blisters, blood spots, and itching in the summer, and 
scabs in the winter.  In January 2000, the veteran wrote that 
records of VA outpatient treatment since 1993 would provide 
new and material evidence regarding his claim for service 
connection for a skin disorder.

In March 2000, the RO received records of VA medical 
treatment of the veteran. The records dated through June 1998 
were duplicates of records already associated with the claims 
file, but new records dated in August 1998 through August 
1999 were also received.  The newer records noted skin 
disorders on the veteran's hairline, neck, back, chest, 
shoulders, arms, and anterior thighs.  The reports listed 
diagnoses including keratosis pilaris, pyoderma, seborrheic 
dermatitis, and folliculitis.

In August 2000, the veteran submitted a copy of a label for 
nerve agent pre-treatment tablets (pyridostigmine bromide), 
which he contends he was ordered to take during the Persian 
Gulf War.  However, this evidence is not probative of the 
question of service connection for a skin disorder.  The 
veteran previously claimed that the etiology of his skin 
disorder was exposure to microwaves, depleted uranium, and 
anthrax inoculations, claims which the Board also denied in 
the November 1998 decision because there was no medical 
evidence to link any current disability to anthrax 
inoculations.  The veteran has not attempted to reopen that 
separate previously denied claim. 

A letter from a VA physician dated in December 2001 reflects 
that this physician had followed the veteran since 1997, and 
that the diagnoses for the skin disorder were folliculitis, 
seborrheic dermatitis, and nummular eczema.  With regard to 
the etiology of the skin disorder, the examiner wrote that 
the etiology of the veteran's folliculitis "is 
multifactorial in some individuals.  Causative factors of 
folliculitis include bacteria, fungi, irritants such as 
soaps, heat, oils, etc."  The VA examiner further wrote that 
the veteran's folliculitis "is worsened by the heat and 
occlusive cothing [sic] which may have been contributing 
factors during his tour of duty in Desert Storm."

After a review of all the evidence of record, the Board finds 
that the evidence added to the claims file since the November 
1998 Board decision does not provide new evidence regarding a 
claim for service connection for a skin disorder.  The 
additional evidence is cumulative and redundant evidence 
regarding the diagnosis and treatment of the veteran's 
current skin disorders; the additional evidence does not 
constitute probative medical evidence which addresses the 
question of whether the veteran's skin disorder was incurred 
in or aggravated by service.  

In this regard, the Board notes that a VA physician wrote in 
December 2001 that the veteran's folliculitis was "worsened 
by the heat and occlusive cothing [sic] which may have been 
contributing factors during his tour of duty in Desert 
Storm."  The Board finds that this December 2001 VA 
physician statement lacks probative value.  The language used 
by the VA physician indicated only a possibility, not 
probability, that heat and occlusive clothing "may have been 
contributing factors" during Persian Gulf service.  By its 
own terms, this suggestion that a diagnosis of folliculitis 
"may have been" contributing factors equally indicates that 
these aspects of Persian Gulf service may not have been 
contributing factors: the opinion was that  folliculitis "is 
multifactorial in some individuals."  Further, the 
physician's statement only addressed folliculitis, not the 
other diagnosed skin disorders of seborrheic dermatitis or 
nummular eczema.  Considered in its full context, the VA 
physician's December 2001 statement lacks probative value 
because it is an opinion of mere possibility and not 
probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran was 
held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (the Court found evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (a physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis also 
implied "may or may not" and was deemed speculative); Bloom 
v. West, 12 Vet. App. 185 (1999) (the Court held that a 
physician's opinion the veteran's time as a prisoner of war 
"could have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"); and Bostain v. West, 11 Vet. App. 
124, 128 (1998) (the Court held that a physician's opinion 
that an unspecified preexisting service-related condition 
"may have" contributed to the veteran's death was too 
speculative to be new and material evidence).  

The Board finds that most of the recently added evidence is 
not new and material evidence because it is either cumulative 
and redundant, reflecting continued diagnoses and treatment 
for diagnosed skin disorder.  The basis for the Board's 
November 1998 denial of the veteran's claim was that the 
weight of the medical evidence attributed the veteran's skin 
symptomatology to clinically diagnosed skin disorders.  The 
additional evidence which is new, such as the December 2001 
VA physician statement, even when considered in connection 
with the previously assembled evidence, is not sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a skin disorder as due to an undiagnosed 
illness.  In the absence of new and material evidence, the 
Board denies the request to reopen the previously denied 
claim for service connection for a skin disorder.  38 
U.S.C.A. §§ 5108, 7104(b); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  

III.  Undiagnosed Illness Claims

The veteran filed a claim for service connection for a number 
of disabilities claimed as due to undiagnosed illnesses.  In 
a November 1998 decision, the Board denied service connection 
for some of the claimed conditions.  The Board remanded the 
case for further development of evidence relevant to other 
claimed conditions, specifically gastro-intestinal problems, 
flu-like symptoms (including ear, nose, and throat problems), 
hair loss, change of hair color, fatigue, memory loss, and 
insomnia.  The RO arranged the various requested VA 
examinations, and the claims as to the conditions addressed 
by the remand have been returned to the Board for 
adjudication. 

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms, to include, but not limited to, 
fatigue, signs or symptoms involving skin, headaches, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychologic signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The chronic disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a); 66 Fed. Reg. 56,614, 
56,615 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. 
§ 3.317(a)(2) (2001).  Further, a chronic disability is one 
that has existed for 6 months or more, including disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3) 
(2001).  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2001).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d) (2001).  The veteran's military records 
document that he served in Southwest Asia from January 1991 
to April 1991.

In the veteran's claim for service connection for undiagnosed 
illnesses, manifested by the conditions listed above, the 
veteran described symptoms that he is competent to report.  
He reported at various times that those symptoms began during 
or soon after his Persian Gulf service.  

A service medical record dated in May 1991 shows that the 
veteran had a cough or sinus infection.  He denied weight 
loss, fatigue, rash, skin infection, sores, stomach or belly 
pain, nausea, diarrhea, bloody bowel movement, nightmares, 
and trouble sleeping.  That record noted that the veteran had 
a "cold" in Saudi Arabia for one week and again when he 
returned.  In an October 1997 statement, the veteran reported 
that his skin and stomach problems began while he was in the 
Persian Gulf.  At a hearing at the RO in April 1998, the 
veteran testified that the problems for which he was 
attempting to establish service connection were due to 
service in the Persian Gulf.  He testified that, except for 
his flu-like symptoms, he first had the medical problems 
related to Persian Gulf service in 1992.  In response to the 
Board's remand, the veteran underwent VA medical examinations 
and tests in March and April 1999.  The physician who 
performed the general medical examination reported that she 
had reviewed the veterans claims file.

A. Gastro-intestinal Problems 

Service medical records from the veteran's Persian Gulf 
service in 1991 do not show any gastro-intestinal complaints.  
On VA examination in July 1993, it was noted that the veteran 
was seeking service connection for gastro-intestinal 
problems, but the examination report did not indicate the 
history or symptoms of such problems.  Upper gastro- 
intestinal series (UGI) x-rays revealed evidence of ulcer 
disease in the post bulbar region of the duodenum.  The 
diagnoses listed on the examination report included post 
bulbar ulcer of the duodenum.  A VA physician prescribed 
medication for peptic ulcer disease.  VA outpatient treatment 
notes from September 1993 indicated that the veteran was on 
medication for ulcers, and that he had rare dyspepsia.  In 
October 1993, the veteran reported lower abdominal pain.  In 
May 1994, the veteran reported that his stomach sometimes 
felt like a knot.

In November 1994, the veteran underwent an evaluation, at 
Keesler Air Force Base, for Persian Gulf related symptoms.  
The veteran reported a two year history of epigastric pain or 
pressure, especially with eating, and of early satiety.  The 
veteran reported that he had been diagnosed with peptic ulcer 
disease in July 1993, and that he had been on medication for 
approximately a year.  He reported that the medication had 
not helped the symptoms.  The examiner's assessment was 
epigastric fullness and early satiety.  It was noted that 
tests to rule out peptic ulcer disease and esophagitis were 
planned, and that the problems might be secondary to 
"delayed emptying."  Another record includes an impression 
of hepatomegaly or possible splenomegaly.  However, a record 
dated a day later shows that a physician in gastroenterology 
found no hepatomegaly on his examination.  That examiner also 
related that the veteran's symptoms were suggestive of 
delayed gastric emptying.  The veteran also underwent 
esophagogastric-duodenoscopy in November 1994; and the 
impression was normal examination.  At that time, it was also 
noted that the symptoms were possibly secondary to delayed 
gastric emptying.  A CT scan of the abdomen in November 1994 
was normal.

In a November 1995 statement, the veteran's mother wrote that 
she had noticed that the veteran had a lot of physical 
problems, including stomach problems, after his service in 
the Persian Gulf, that he had not had before that service.

VA medical notes dated in July 1997 noted the veteran's 
history of peptic ulcer disease, and indicated that there 
were no symptoms at present.  Notes from November 1997 
reflected the veteran's report that he had gastroesophageal 
reflux and heartburn.

In an October 1997 statement, the veteran wrote that his 
stomach problems began while he was in the Persian Gulf.  In 
an April 1998 hearing at the RO, the veteran reported that 
had begun to have stomach cramping in 1992.  He reported that 
he was taking medication, but that he continued to have the 
cramping off and on.

VA outpatient treatment notes from January 1999 indicated 
that the veteran reported an increase in epigastric burning 
over the preceding two weeks.  On VA examination in March 
1999, the veteran reported that he was diagnosed with an 
ulcer in 1993.  He reported that he currently had weekly 
flare-ups of cramping pain and a "boiling" sensation in his 
epigastric area.  He reported that he had constipation, and 
did not have nausea or vomiting.  The examiner noted that the 
veteran had mild tenderness in the right mid-abdominal/flank 
area.  There was no rebound tenderness, and bowel sounds were 
normoactive.  An esophogram and upper gastro-intestinal 
series x-rays taken in April 1999 revealed mild hypertrophic 
gastritis and duodenitis.  No acute ulcer was noted, and the 
examination was otherwise unremarkable.  The examiner 
concluded that the veteran had a history of peptic ulcer 
disease, with hypertrophic gastritis and duodenitis.

In June 1999, the veteran reported increased stomach pains 
over a two or three week period.  In July 1999, he was seen 
for hematochezia (blood in the stool), and a flexible 
sigmoidoscopy was performed.  The sigmoidoscopy did not 
reveal any masses, polyps, vascular abnormalities, or any 
abnormalities of the colonic mucosa.

The evidence indicates that the veteran's gastro-intestinal 
symptoms have been attributed to a known clinical diagnosis, 
specifically, peptic ulcer disease.  While he has not been 
shown to have an acute ulcer at all times since the condition 
was diagnosed in 1993, the presence of symptoms at various 
intervals since diagnosis, accompanied by diagnosis, is 
adequate evidence of a diagnosed chronic disability.  The 
controlling regulation provides that compensation is payable 
only for illnesses which "[b]y history, physical 
examination, and laboratory tests cannot be attributed to any 
know clinical diagnosis."  38 C.F.R. § 3.317(a)(ii).  
Because the veteran's gastro-intestinal disorder is 
attributed by the medical evidence to a specific diagnosis, 
that disability does not meet the requirements for service 
connection of a chronic disability of unknown diagnosis.  
Therefore, the Board denies the claim for service connection 
for that disorder.  


B. Flu-like Symptoms (including Ear, Nose, and Throat 
Problems) 

Service connection was established in 1983 for the veteran's 
recurring tonsillitis.  In its November 1998 decision, the 
Board denied the veteran's appeal for service connection for 
respiratory complaints, including bronchitis, asthma, 
emphysema, and chronic obstructive pulmonary disease, claimed 
as due to an undiagnosed illness and secondary to Persian 
Gulf War service.  The veteran has not requested to reopen 
the claim regarding respiratory disorders.  Apart from the 
tonsillitis and respiratory claims, the veteran has also 
claimed service connection for flu-like symptoms, including 
ear, nose, and throat problems, claimed as due to an 
undiagnosed illness and secondary to Persian Gulf War 
service.  In June 1993, the veteran wrote that he was seeking 
service connection for a number of conditions, including a 
flu-like condition, claimed as incurred during his Persian 
Gulf War service.

VA outpatient treatment notes reflect that the veteran was 
seen in January 1991, one week prior to the beginning of his 
second period of active duty.  He reported that he had had a 
tonsillectomy in the past, but that he continued to have a 
sore throat at least two times per month.  The examiner noted 
lingual hypertrophy.  The examiner's impression was chronic 
lingual tonsillitis (for which service connection has been 
established).

In a medical record dated in May 1991, during the veteran's 
1991 period of active duty, the veteran checked "yes" in 
response to the question, "Do you have a cough or sinus 
infection?"  As an explanation to that response, it was 
written in the record that the veteran had a cold for one 
week while he was in Saudi Arabia, and again when he 
returned.  It was noted that the symptoms of the cold had not 
included fever or chills.

In VA outpatient treatment records dated in July 1991, after 
the veteran's separation from his 1991 period of active duty, 
the veteran again reported intermittent sore throats since 
his tonsillectomy in 1983.  The veteran reported that he 
smoked a half pack of cigarettes per day.  On examination, 
there was no inflammation of the oropharynx, and no increase 
in the lingual tonsils.  The examiner's assessment was post 
nasal drip, causing a sore throat.  In August 1991, the 
veteran reported relief of symptoms with a nasal spray 
medication.

In a May 1993 VA ear, nose, and throat (ENT) examination, the 
veteran reported that during his service in Saudi Arabia he 
was exposed to burning fuel and other chemicals in the air.  
The veteran reported that he had difficulty with his chest 
and throat.  He reported that he continued to have 
inflammation in his throat, caused by drainage from his ears 
into his throat.  The examiner could find no evidence of any 
ear, nose, or throat abnormality.  The examiner related that 
the veteran's history did sound compatible with recurring 
allergic pharyngitis, noting "but I can not document that at 
this time."

The veteran underwent a VA general medical examination in 
July 1993.  He reported drainage in his throat.  According to 
that examination report, "concerning the flu-like symptoms, 
[the veteran] complains of keeping a cold with a cough 
productive of sputum, sinus problems and drainage."  On 
examination, the mouth and pharynx were benign.  The 
examiner's impression was a possible history of recurring 
allergic pharyngitis.

VA outpatient treatment notes from May 1994 reflect the 
veteran's report of continued irritation in his nose and 
throat.  Notes dated from 1997 through 1999 indicate that the 
veteran had allergic rhinitis, treated with medicated nasal 
spray.

At the RO hearing in April 1998, the veteran testified that 
he had flu-like symptoms while in service in 1991, and that 
such symptoms were noted upon discharge from service.  He 
reported that in February 1991 he began to get chills and to 
break out in sweats.  He reported that the symptoms continued 
and worsened after service.

On VA examination in March 1999, the veteran reported that he 
had chronic symptoms of sore throat, coughing, and chills.  
He reported that these symptoms were not accompanied by 
fever, but that he did have drainage of his right ear.  He 
reported that his coughing occurred daily, and was 
productive.  On ear, nose, and throat examination in March 
1999, the veteran reported that he did not have any problems 
with his ears.  He reported that his tonsils had been 
removed, but that the tonsils had grown back, and had caused 
him to have recurring infections.  He reported that he did 
not have any problems with his nose, or any respiratory 
problems except for pulmonary problems.  The examiner found 
that the veteran's ears, nose, and sinuses were normal.  The 
examiner reported that the veteran's tonsils were surgically 
absent, and that there was no evidence of recurrent tonsil 
growth.  The throat was normal on examination.

Among the flu-like symptoms that the veteran has described, 
the record does not contain objective evidence that the 
veteran has chills or sweats on a chronic or recurrent basis; 
that is, the record does not contain either "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, or other, non-medical indicators that 
are capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(2).  Further, the evidence does not demonstrate 
that the reported flu-like symptoms have manifest to a degree 
of 10 percent or more after service separation.  38 C.F.R. 
§ 3.317(a)(1)(i).  With regard to ear, nose, and throat 
symptoms, objective signs have been absent on most 
examinations, even though physicians have prescribed 
medication for nose and throat irritation.  With regard to 
non-medical indicators capable of independent verification, 
the Board has considered the lay statements regarding 
observation of the veteran's symptoms, but notes that these 
do not even purport observation of flu-like symptoms.  For 
example, an August 1997 statement by a friend only mentions a 
rash and grey hair as symptoms observed; a November 1995 
statement from the veteran's mother specifically lists 
various symptoms that she observed, but did not include flu-
like symptoms; and a November 1995 statement from one who had 
known the veteran since he was a child mentioned back and 
head aches, but did not include flu-like symptoms.  For this 
reason, the Board denies the claim for service connection for 
flu-like symptoms including ear, nose, and throat problems.

Moreover, physicians also have provided medical diagnoses of 
at least some probative value regarding the veteran's nose 
and throat symptoms, including tonsillitis (for which service 
connection is already established), respiratory disorders 
(for which service connection has been finally denied), 
possible allergic pharyngitis, and allergic rhinitis.  As 
these ear, nose, and throat symptoms have been attributed to 
known clinical diagnoses, those symptoms do not meet the 
requirements for service connection of a chronic disability 
of unknown diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).  

C. Hair Loss and Change of Hair Color 

At the RO hearing in April 1998, the veteran testified that 
his hair started falling out, and some of his hair turned 
gray, after his Persian Gulf service, within six or seven 
months after it was found that he had a skin disease.  On VA 
examination in March 1999, the veteran reported that his hair 
started coming out in 1993.  He indicated the occipital area 
as the area where the hair loss occurred.  The examiner noted 
that the veteran had a long history of folliculitis in that 
area.  The examiner wrote that some of the hair loss could be 
related to the folliculitis.  The veteran reported that his 
hair had been graying since 1993.  He reported that his 
parents had started to have graying of their hair at the ages 
of 45 to 50. (Records in the claims file indicate that the 
veteran was born in 1956).  The examiner observed that the 
veteran had salt and pepper colored hair, with mild thinning 
in the vertex of the scalp, and some thinning in the 
occipital area.  The examiner concluded that the veteran had 
hair loss due to male pattern balding, with some hair loss 
associated with his folliculitis.  The examiner commented 
that the veteran's change of hair color was related to family 
history and genetics.

The veteran's hair loss has been attributed to known clinical 
diagnoses, male pattern baldness and folliculitis.  The 
graying of his hair has been attributed to the known clinical 
diagnosis of family history and genetics.  Therefore, the 
hair loss and hair color change do not meet the requirements 
for service connection of a chronic disability of unknown 
diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  The Board 
accordingly denies the claim for service connection for hair 
loss and change of hair color as due to an undiagnosed 
illness.


D. Memory Loss, Fatigue, and Insomnia 

The veteran contends that he suffers from memory loss, 
fatigue, and insomnia due to an undiagnosed illness from 
service in the Persian Gulf.  In his April 1998 hearing at 
the RO, he testified that those problems began in 1992.  In a 
May 1993 VA neurological examination, the veteran complained 
of headaches and low back pain; it was noted that he had no 
other neurological symptoms.  In the report of a November 
1994 evaluation of the veteran at the medical facility at 
Keesler Air Force Base, the examiner reported the impression 
that the veteran's fatigue and memory loss might be related 
to sleep deprivation secondary to pain from degenerative 
joint disease.  The report of magnetic resonance imaging 
(MRI) performed in December 1997 indicated that no 
abnormalities of the brain were identified.  According to a 
January 1998 VA outpatient treatment record, MRI of the brain 
was normal.

On VA examination in March 1999, the veteran reported that he 
had had insomnia since 1993.  He reported that he had 
difficulty falling asleep every night.  He reported that he 
had fatigue since 1993.  The examiner noted that the veteran 
had a subjective history of fatigue, but that the 
manifestations he described did not constitute debilitating 
fatigue.  In a March 1999 psychiatric examination, the 
examiner found that the veteran's remote and recent memory 
were adequate, and that his immediate recall was impaired.  
On VA psychiatric examination in April 1999, the veteran 
reported that he had memory loss, particularly for things 
that had happened a few days earlier.  The veteran initially 
indicated that his memory loss had been present for three or 
four years, and later indicated that he had noticed memory 
problems during and right after his service in the Persian 
Gulf.  The veteran also reported anxiety and depression over 
the preceding five years.  On psychological testing, there 
was no consistent finding of memory problems.  The examiner 
concluded that there was no evidence of persistent memory 
deficits.  The impression was adjustment disorder with 
depressed mood.  After reviewing the results of the 
psychological testing, the psychiatrist who had examined the 
veteran in March 1999 reported an impression of dysthymic 
disorder.  In June 1999, a VA physician who had examined the 
veteran in March 1999 expressed the opinion that the 
veteran's fatigue and insomnia were due to his dysthymic 
disorder.

After a review of the evidence, the Board finds that there is 
no objective medical evidence or evidence of independently 
verifiable non-medical indicators that the veteran's claimed 
chronic disability of memory loss was either manifest in 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or has manifest to a degree of 10 
percent or more after service separation.  While the veteran 
has reported memory loss, his reporting has been inconsistent 
and exaggerated, and, therefore, not credible.  The veteran 
filed claims in June and July 1993 for service connection for 
numerous specified disorders, but did not mention or claim 
service connection for memory loss.  He first complained of 
memory loss at a June 1994 VA Persian Gulf evaluation and 
gave a two year history of symptoms.  At the April 1999 VA 
examination, the veteran initially reported that his symptoms 
had been present 3 to 4 years, but then stated that his 
memory problems began during his Persian Gulf service.  An 
April 1999 VA mental disorders examination resulted in the 
examining psychiatrist's conclusion, based on interpretation 
of psychological testing and observation of the veteran, that 
there was evidence of an attempt on the part of the veteran 
to exaggerate his current symptoms of memory loss and no 
evidence of persistent memory deficits.  At the personal 
hearing, the veteran testified that he first started 
experiencing symptoms of memory loss after service in 1992.   

The Board further finds that the veteran's subjective 
complaints of memory loss are outweighed by psychological 
tests, the weight of which demonstrate no objective evidence 
of impaired memory.  While a November 1994 evaluation 
indicated memory loss (which it attributed to sleep 
deprivation secondary to pain from non-service-connected 
degenerative joint disease), subsequent physical testing of 
the brain was normal.  More significantly, however, was a 
March 1999 PTSD examination which also revealed that the 
veteran's remote and recent memory were adequate, and 
referred for further psychological testing, which was 
conducted in April 1999.  An April 1999 VA psychiatric 
examination found that there were no consistent findings of 
memory problems; that is, that there was no evidence of 
persistent memory deficits, and that the veteran was 
exaggerating his current symptoms.  

With regard to non-medical indicators capable of independent 
verification, the Board has considered the lay statements 
regarding observation of the veteran's symptoms, but notes 
that most of these do not even purport observation of memory 
loss.  For example, an August 1997 statement by a friend only 
mentions a rash and grey hair as symptoms observed and a 
November 1995 statement from one who had known the veteran 
since he was a child mentioned back and head aches, but did 
not include memory loss.  

While the November 1995 statement from the veteran's mother 
did mention "problems remembering things," the statement 
does not indicate whether this is based on observation of the 
veteran or is a subjective complaint by the veteran.  This 
statement also does not indicate the frequency, severity, or 
impairment due to such purported memory loss.  This statement 
does not indicate that such reported memory loss was 
productive of occupational and social impairment such as 
decreased work efficiency or inability to perform 
occupational tasks during periods of significant stress - 
criteria to establish a 10 percent rating under the General 
Rating Formula for Mental Disorder by analogy to Diagnostic 
Code 9304.  38 C.F.R. §§ 4.20, 4.130 (2001).  While mild 
memory loss is one of several criteria upon which a 30 
percent rating may be based for psychiatric impairment, the 
evidence does not in fact demonstrate that the veteran even 
has mild memory loss.  38 C.F.R. § 4.130.  As indicated 
above, however, even the veteran's reporting of mild 
subjective complaints of memory loss is not credible, and is 
outweighed by the psychological testing and medical opinion 
evidence. 

In considering the level of functional impairment attributed 
by the veteran to reported memory loss, the Board has 
considered all potentially applicable diagnostic codes.  The 
Board notes that Diagnostic Code 8045 provides that purely 
subjective complaints will be rated as 10 percent and no 
more.  However, this rating criteria is applicable only where 
there has been brain trauma, which, in this veteran's case 
did not occur.  38 C.F.R. § 4.124a (2001).  For these 
reasons, the Board finds that the objective evidence (which 
includes non-medical indicators capable of independent 
verification) does not demonstrate that the complained of 
memory loss became manifest to a degree of 10 percent.  For 
this reason, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for memory loss as an undiagnosed illness, and 
this claim is denied. 

On recent examination, a physician attributed the veteran's 
fatigue and insomnia to a diagnosed dysthymic disorder.  
Another examiner previously attributed the veteran's fatigue 
to sleep deprivation due to arthritis pain.  As fatigue and 
insomnia have been attributed to known clinical diagnoses, 
service connection for those conditions based on an 
undiagnosed illness is not warranted.  38 C.F.R. 
§ 3.317(a)(1)(ii).  

IV.  Increased Rating for Headaches

The veteran is seeking an increased rating for service-
connected headaches.  He essentially contends that his 
headaches have worsened.  Through his attorney, he contends 
that symptoms of blurry vision and frequent headaches warrant 
a 30 percent rating by analogy under either Diagnostic Code 
8100, due to blurry vision and frequent headaches, or 
Diagnostic Code 6514, due to episodes characterized by 
headaches. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
headache disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  Where the particular 
disability for which the veteran is service connected is not 
listed under a specific diagnostic code, it is rated by 
analogy to a closely related disability in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Service connection for headaches as due to an undiagnosed 
illness, with a 10 percent disability rating, has been in 
effect since 1994.  The evidence of record at the time 
included an April 1993 examination which noted occasional 
mild headaches of a throbbing nature which could come on at 
any time of the day and last an hour or two, unaccompanied by 
any significant neurologic or other symptoms.  A November 
1994 examination noted that the veteran reported that his 
headaches occurred twice a day, up to four times per week, 
and were associated with photophobia, but no neurological or 
vascular systems.  VA outpatient treatment records reflect 
that: in September 1997, the veteran reported headaches every 
2 to 3 days which start frontally then move to the temporal 
area; an April 1998 entry reflects that the veteran's 
headache pain was treated by taking back pain medication; in 
August 1998, the veteran reported headaches which occur two 
times per week; in September 1999, he reported that he had 
headaches three times per week, which was helped by 
Percogesic.  A VA examination in September 1999 noted that 
the veteran reported recurrent headaches. 

In October 1999, the veteran entered a claim for increased 
rating for his service-connected headaches.  On VA 
neurological examination in October 1999, the veteran 
reported that he had begun to have headaches in the late 
1970s.  He reported that his headaches had become more 
frequent and more bothersome since his Persian Gulf War 
service.  He reported that the headaches currently occurred 
on an average of two or three times per week, and that each 
headache may last up to two or three hours.  The headaches 
were reported to be somewhat improved, but not completely 
controlled, with over-the-counter analgesics.  He described 
the headaches as throbbing and bifrontal, without nausea or 
vomiting, but occasionally with blurring of vision.  He 
reported that he usually went into a quiet place until the 
headache subsided.  The examining neurologist found that the 
veteran was neurologically intact.  The examiner wrote that, 
as the veteran described the headaches as throbbing, it 
sounded like they were minor vascular headaches which he 
thought a trial of prophylactic medication would benefit. 

VA outpatient treatment records reflect that in December 1999 
the veteran reported that he had headaches four times per 
week, described as a pain or throbbing.  The examiner noted 
that the veteran got a refill of medication very irregularly.  
VA outpatient treatment records dated from June to August 
2001 reflect that the veteran reported in June 2000 that his 
headaches may have worsened slightly, occurring about 3 times 
per week and lasting about 5 hours.  The dosage of Calan was 
increased.  In August 2001, the veteran reported that his 
headaches were back down to two times per week, and may last 
all day, though with a bit less pain, although the last one 
was as bad as ever.  He reported that he had blurry vision, 
usually early in the morning.  Elavil was added to help 
improve headache control. 

The rating schedule does not specifically provide criteria 
for rating vascular headaches.  Therefore, rating must be by 
analogy to a closely related disability, based on similarity 
of the functions affected, anatomical location, and 
symptomatology. 38 C.F.R. § 4.20.  

Diagnostic Code 8100 provides for rating of symptomatology of 
migraine headaches which include the following: with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, a 30 percent 
rating; with characteristic prostrating attacks averaging one 
in 2 months over the last several months, a 10 percent 
rating.  38 C.F.R. § 4.124a.

The veteran's service-connected headaches are closely related 
to migraine headaches in the functions affected: the 
potential for impairment of economic adaptability due to 
prostrating attacks of headache.  The veteran's service-
connected headaches are closely related to migraine headaches 
in the anatomical location: the head, including frontal and 
temporal regions.  The veteran's service-connected headaches 
are also closely related to migraine headaches in the 
symptomatology: both involve periodic attacks of vascular 
headache, as well as lesser symptomatology which would 
include throbbing.  The periodic attacks of migraine headache 
often include the symptom complex of commonly associated 
irritability, nausea, vomiting, constipation or diarrhea, and 
often photophobia.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 
1042 (28th ed. 1994).  The Board has considered rating the 
veteran's service-connected headaches under all potentially 
applicable diagnostic codes, but finds that Diagnostic Code 
8100 is the most appropriate diagnostic code based on the 
functions affected, anatomical location, and symptomatology.  
See 38 C.F.R. § 4.20.  

The Board has specifically considered the contention that the 
Board must consider and discuss whether or not Diagnostic 
Code 6514 would be an appropriate rating code under which to 
rate the veteran's headaches by analogy.  With regard to 
functions affected, a rating of the veteran's headaches under 
Diagnostic Code 6514 would be based on similarity of one 
function affected: non-incapacitating episodes which include 
headache.  However, the function of incapacitation is not 
contemplated under Diagnostic Code 6514 as due to headaches, 
but for the purpose of prolonged antibiotic treatment for 
sinusitis, and is not even associated with headache; headache 
is specifically associated with non-incapacitating episodes 
of sinusitis.  The anatomical location and symptomatology of 
sinusitis is similar to the veteran's service-connected 
headaches in that both may involve non-incapacitation due to 
headache, such as frontal headache, but is different in that 
even the minimum compensable rating under Diagnostic Code 
6514 contemplates additional symptomatology (in addition to 
headache) of other pain (sinus pain) and purulent discharge 
or crusting.  Thus, whether rating on the basis of 
incapacitation or non-incapacitation, the ratings under 
Diagnostic Code 6514 contemplate significant symptomatology 
in addition to just headache (either prolonged antibiotic 
treatment, or sinus pain and purulent discharge or crusting), 
indicative of an underlying sinus infection.  As such 
significant underlying infection and symptomatology will not 
be manifested by the veteran's headache, rating the veteran's 
headaches under Diagnostic Code 6514 would be inappropriate 
because it would presume he has an underlying infection or 
other complications which the medical evidence demonstrates 
are in fact not a part of a vascular headache disability.  
For these reasons, the Board finds that Diagnostic Code 6514 
would not be appropriate for rating the veteran's headaches 
as analogous to sinusitis.  38 C.F.R. § 4.20.  

The evidence in this case demonstrates that the veteran's 
headaches are currently manifested by minor vascular 
headaches which occur from about two to three times per week, 
with occasional blurry vision, symptomatology which is well 
encompassed by the 10 percent rating for headaches under 
Diagnostic Code 8100, which even contemplates characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  38 C.F.R. § 4.97.  During the pendency of 
this increased rating claim since October 1999, the veteran 
has reported headaches which most recently occur on an 
average of 2 to 3 times per week.  In October 1999, the 
examiner characterized the veteran's headaches as only 
"minor" vascular headaches.  While the veteran asserts 
generally that his symptoms of headache have worsened, a June 
2001 treatment entry reflects only the veteran's reporting 
that his headaches "may" have worsened "slightly."  Even 
this reporting by the veteran of worsening headaches was 
accompanied by his reporting that headaches occurred 3 times 
per week and were lasting about 5 hours.  Two months later, 
however, in August 2001, the headaches showed some 
improvement and were again back down to only 2 times per 
week.  The Board finds that the two or three attacks per week 
of minor vascular headaches which are shown by reconciling 
the relevant evidence are not comparable to the migraine 
headache criteria for more than a 10 percent rating under 
Diagnostic Code 8100.  38 C.F.R. § 4.97.  

In considering whether the veteran's service-connected 
headache disability has in fact increased in severity or in 
frequency of occurrences, the Board has interpreted the more 
recent evidence "in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present," especially in this case where the 
rating was established based on analogy to migraine 
headaches.  38 C.F.R. § 4.2.  The Board notes that the 
original disability rating which was established effective 
from 1994 was based on evidence which showed minor vascular 
headaches, and that such headaches occurred either twice a 
week, four times a week, or twice a day, accompanied by 
photophobia, and intermittently relieved by Tylenol and 
relaxation exercises.  The more recent evidence shows that 
the veteran's headaches are currently manifested by minor 
vascular headaches which occur from about two to three times 
per week, with occasional blurry vision.  Aside from the 
additional complaint of blurry vision, it is not clear that 
any increase in frequency or severity of headache 
symptomatology has in fact occurred.  

The evidence also reflects that the veteran has had partial 
success with treatment by medication, but that he refilled 
his medication very irregularly.  For example, prior to the 
October 1999 claim, headaches had been somewhat relieved by 
back pain medication and Percogesic.  In October 1999 the 
veteran reported that the headaches were somewhat improved 
with over-the-counter analgesics, the October 1999 VA 
examiner opined that a trial of prophylactic medication would 
benefit the veteran's headaches, an increase in dosage of 
Calan in June 2001 resulted in improvement, and Elavil was 
added in August 2001 for the specific purpose of improving 
headache control.  

More importantly for rating purposes, the evidence does not 
demonstrate that the veteran's headaches are currently 
manifested by characteristic prostrating attacks, including 
prostrating attacks occurring on an average once a month over 
the last several months due to headache.  The more recent 
evidence which bears on the question of the current level of 
disability due to the veteran's headaches shows that in 
October 1999 the veteran reported that he "went into a quiet 
place until the headache subsided."  In considering whether 
this statement is reflective of prostrating attacks, this 
statement must be read in light of the other evidence and in 
context.  The context of this statement shows that, based on 
this reporting, the veteran's other description of his 
headaches, the history, and clinical findings, the October 
1999 VA examiner concluded that the veteran had only 
"minor" vascular headaches, which the examiner even thought 
could benefit from medication.  The veteran's other 
descriptions of his headaches also do not demonstrate that 
the headaches were prostrating.  For example, the veteran 
reported at the same October 1999 VA examination that his 
headaches were somewhat improved but not completely 
controlled, and described the headaches as throbbing and 
frontal.  In December 1999, the veteran described the 
headaches as a pain or throbbing.  The clinical findings do 
not otherwise provide any basis for finding that the 
veteran's headaches would manifest in prostrating attacks.  
For example, the veteran has at all times been found 
neurologically intact.  By August 2001, the veteran reported 
only one headache that was "as bad as ever," while the 
other headaches were less frequent (2 times per week) and 
less painful than previously reported.  

In determining the current level of disability manifested by 
headaches, and considering the veteran's contention that his 
headaches have increased in severity, the Board has 
considered the additionally reported symptom of blurry vision 
which, at least occasionally and usually early in the 
morning, is reported by the veteran to accompany his 
headaches.  Even acknowledging this symptom as a part of the 
veteran's headache disability, the evidence still does not 
demonstrate symptomatology that more nearly approximates the 
criteria for a 30 percent schedular rating by analogy under 
Diagnostic Code 8100.  

The Board finds that the preponderance of the evidence 
demonstrates that the veteran's headaches are not manifested 
by characteristic prostrating attacks occurring on an average 
once a month over the last several months.  For these 
reasons, the Board must find that the rating criteria for a 
disability rating in excess of 10 percent for headaches have 
not been met, and the claim is denied.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 
4.124a, Diagnostic Code 8100; 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 
38 C.F.R. § 3.159).  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected headaches have 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application the regular 
schedular standards for rating headaches.  The evidence 
reflects that the veteran has various other non-service-
connected disabilities, including respiratory disorders, 
peptic ulcer, low back disability, and other degenerative 
joint disease, which impact on employment, but the veteran 
has not alleged that his headaches would, even 
hypothetically, interfere with employment, which he does not 
have.  The evidence demonstrates that the veteran's headaches 
have not necessitated any hospitalization.  The regular 
schedular standards for rating headaches, although in this 
case involving a rating by analogy to migraine headaches 
under Diagnostic Code 8100, are practicable for rating the 
veteran's service-connected headaches; as previously 
outlined, the analogous rating is based on similar functions 
affected, anatomical location, and symptomatology.  Under 
these circumstances, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 

App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).   



ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a back disorder, and the 
claim remains denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for a skin disorder as due to an 
undiagnosed illness, and the claim remains denied.

Entitlement to service connection for chronic disabilities 
manifested by gastro-intestinal problems, flu-like symptoms 
(including ear, nose, and throat problems), hair loss, change 
of hair color, memory loss, fatigue, and insomnia, due to 
undiagnosed illness, is denied.

Entitlement to a disability rating in excess of 10 percent 
for headaches is denied.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

